appellant's petition was an abuse of the writ as he raised claims new and
                different from those raised in his previous petition. 2 See NRS 34.810(2).
                Appellant's petition was procedurally barred absent a demonstration of
                good cause and actual prejudice. See NRS 34.726(1); NRS 34.810(3).
                            Appellant first claimed that, pursuant to Lafler v. Cooper, 566
                U.S. , 132 S. Ct. 1376 (2012), and Missouri v. Frye, 566 U.S. , 132 S.
                Ct. 1399 (2012), counsel was ineffective in advising him to reject a plea
                offer from the State, and because those cases were just decided on March
                21, 2012, they provided good cause to excuse his procedural bars.
                Appellant's good-cause argument was without merit because his case was
                final when Cooper and Frye were decided, and he failed to demonstrate
                that the cases would apply retroactively to him. Even if Cooper and Frye
                announced new rules of constitutional law, he failed to allege facts to
                support that he met either exception to the general principle that such
                rules do not apply retroactively to cases which were already final when the
                new rules were announced. See Colwell v. State, 118 Nev. 807, 816-17, 59
                P.3d 463, 469-70 (2002).
                            Next, appellant claimed that the decision in Martinez v. Ryan,
                566 U.S. , 132 S. Ct. 1309 (2012), provided good cause because the lack
                of assistance of post-conviction counsel prevented him from complying
                with post-conviction procedures and developing claims of ineffective


                      2Rowell   v. State, Docket No. 54708 (Order Affirming in Part,
                Reversing in Part and Remanding, April 8, 2010). An amended judgment
                of conviction was entered on June 14, 2010. The amended judgment of
                conviction would not provide good cause in the instant case because the
                petition is late from the amended judgment of conviction and appellant
                does not challenge the amended judgment of conviction. See Sullivan v.
                State, 120 Nev. 537, 541, 96 P.3d 761, 764 (2004).

SUPREME COURT
        OF
     NEVADA
                                                     2
(0) 1947A
                assistance of counsel. We conclude that the district court did not err in
                denying this claim. First, appellant's reliance upon Martinez was
                misplaced as Martinez relates to federal procedural bars and not state
                procedural bars. Thus, the holding in Martinez would not provide good
                cause because it is inapplicable in state court. Second, appellant never
                requested the district court to appoint counsel in the first post-conviction
                proceedings. Third, the factual basis for appellant's claims was readily
                available to appellant at the time he filed his first petition. See Hathaway
                v. State, 119 Nev. 248, 252, 71 P.3d 503, 506 (2003). Finally, appellant's
                ignorance of procedural rules would not provide good cause for the
                procedural defects.   See Phelps v. Dir., Prisons, 104 Nev. 656, 764 P.2d
                1303 (1988). Therefore, we affirm the order of the district court denying
                the petition as procedurally barred.
                Docket No. 61870
                            Appellant filed his petition on June 14, 2012, more than two
                years after issuance of the remittitur on direct appeal on January 15,
                2010. Rowell v. State, Docket No. 51789 (Order of Affirmance, September
                9, 2009). Thus, appellant's petition was untimely filed.           See NRS
                34.726(1). Moreover, appellant's petition was an abuse of the writ as he
                raised claims new and different from those raised in his previous petition. 3
                See NRS 34.810(2). Appellant's petition was procedurally barred absent a
                demonstration of good cause and actual prejudice.       See NRS 34.726(1);
                NRS 34.810(3).


                      3 Appellantfiled a post-conviction petition for a writ of habeas corpus
                on January 28, 2010, but withdrew the petition on July 6, 2010.
                Appellant's second petition was denied on June 1, 2012, but appellant did
                not appeal the decision.

SUPREME COURT
        OF
     NEVADA
                                                       3
(0) 1947A

        BEIM
                            Appellant claimed that the decision in Martinez v. Ryan, 566
                U.S. , 132 S. Ct. 1309 (2012), provided good cause because the lack of
                assistance of post-conviction counsel prevented him from complying with
                post-conviction procedures. We conclude that the district court did not err
                in denying this claim. As discussed previously, Martinez relates to federal
                procedural bars and would not provide good cause because it is
                inapplicable in state court. Second, appellant never requested the district
                court to appoint counsel in the first post-conviction proceedings, which he
                subsequently withdrew. Third, the factual basis for appellant's claims
                was readily available to appellant at the time he filed his first petition.
                See Hathaway, 119 Nev. at 252, 71 P.3d at 506. Finally, appellant's
                ignorance of procedural rules would not provide good cause for the
                procedural defects. See Phelps, 104 Nev. 656, 764 P.2d 1303. Therefore,
                we affirm the order of the district court denying the petition as
                procedurally barred. Accordingly, we
                            ORDER the judgment of the district court AFFIRMED.




                                                                                   J.
                                                        Saitta




SUPREME COURT
        OF
     NEVADA
                                                          4
(0) 1947A

                                         1513allEMMES
                               cc:   Hon. Elissa F. Cadish, District Judge
                                     Lamarr Rowell
                                     Attorney General/Carson City
                                     Clark County District Attorney
                                     Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                                    5
(0) 1947A

            ESEREIMANBIESITUJIKI              Nib